—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered June 3, 1999, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The determination whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the court (see, People v Marzocco, 278 AD2d 515; People v McAllister, 248 AD2d 641; People v Flakes, 240 AD2d 428). The defendant’s unsubstantiated claim of innocence was refuted by an earlier admission of guilt (see, People v Marzocco, supra; People v McAllister, supra; People v Flakes, supra). Thus, the court providently exercised its discretion in denying the defendant’s motion to withdraw his plea without a hearing (see, People v Marzocco, supra; People v McAllister, supra; People v Flakes, supra; cf., People v De Jesus, 199 AD2d 529). Ritter, J. P., Feuerstein, Townes and Prudenti, JJ., concur.